Citation Nr: 1734479	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine/neck disability, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Roanoke, Virginia retains jurisdiction of the appeal.

In January 2017, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a low back condition, neck condition, bilateral knee disability, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied in a December 2008 rating decision; the Veteran did not perfect an appeal, and the decision became final.

2.  Evidence submitted since the RO's December 2008 rating decision is not cumulative nor redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

2.  The claim for entitlement to service connection for a neck disability was denied in a December 2008 rating decision; the Veteran did not perfect an appeal, and the decision became final.

3.  Evidence submitted since the RO's December 2008 rating decision is not cumulative nor redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disability.

4.  The claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied in a December 2008 rating decision; the Veteran did not perfect an appeal, and the decision became final.

5.  Evidence submitted since the RO's December 2008 rating decision is not cumulative nor redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

6.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his service.
CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied service connection for a low back disability, neck disability, bilateral hearing loss, and tinnitus, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence, with regard to the issues of  service connection for a low back disability, neck disability, bilateral hearing loss, and tinnitus, received since the December 2008 rating decision, is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (b)(1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless with respect to the issues adjudicated herein.

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See, Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a low back disability, neck disability, bilateral hearing loss, and tinnitus was denied by the RO in a December 2008 rating decision.  The basis of the denial for the low back and neck disabilities was the lack of a current disability.  The basis of the denial for bilateral hearing loss and tinnitus was the lack of a nexus between current hearing loss and military service.

The evidence of record at the time of the December 2008 decision included the Veteran's service treatment records and a military separation document.  

Since December 2008, several statements by the Veteran, his hearing testimony, and private treatment records, have been added to the record.  

These records are not cumulative nor redundant of the evidence previously of record.  Rather, records show evidence of current neck and low back disabilities.  Moreover, the Veteran's hearing testimony provides further evidence in support of his claims for service connection for bilateral hearing loss and tinnitus.  These records are material in that, with respect to the low back and neck disabilities, it was the lack of a current disability that was the prior basis for the denial, and with respect to hearing loss and tinnitus, the hearing testimony provides evidence of a potential nexus.  

Accordingly, reopening of the claims for service connection for a low back disability, neck disability, bilateral hearing loss, and tinnitus, is warranted.

Service Connection - Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, the Veteran competently and credibly reports experiencing ringing in the ears.  Moreover, the January 2010 VA examiner confirmed that the Veteran has tinnitus.  See January 2010 VA examination report.

The Veteran asserts that his tinnitus is directly related to noise exposure in service.  There is no dispute that the Veteran was exposed to noise in service.  In this regard, the Veteran's occupation in service was an aircraft mechanic.  At his January 2017 Board hearing, he testified that for the twelve years he was in service, he was around loud, running motors.

The Board finds that the Veteran has competently and credibly reported that he was exposed to noise while performing his duties in service.  Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure.

Resolving all reasonable doubt in favor of the Veteran, the evidence of record is sufficient to find that the Veteran's tinnitus is directly related to service.  In this regard, the Board finds that there is credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  Specifically, the Veteran offered sworn testimony regarding the continuity of his symptoms.  He testified that ringing in his ears started while he was on active duty, and continued since.  He said he had not heard of tinnitus until recently, but has experienced constant ringing.  He stated his wife noticed that he had trouble hearing her when she spoke.

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of symptomatology since such time, or his statements that his ringing has endured on and off and that his wife has struggled with his hearing.  As tinnitus is observable through the senses, and is not a disability that requires medical testing to determine, the Board finds that the Veteran is competent to indicate that he has had the disability and for how long.

The Board also acknowledges the negative nexus opinion of record from the January 2010 VA examiner.  However, the VA examiner's opinion seems to rely solely on the lack of documentation of complaints of tinnitus in the Veteran's service treatment records and service medical records, as well as the Veterans' post-service occupation as an airplane mechanic, in which he sustained the same level of noise exposure.  However, the Veteran stated that in his post-service occupation, he was provided with hearing protection.  The Veteran also credibly testified at his Board hearing that he didn't know the term "tinnitus" while in service, but regularly experienced ringing in his ears.  Accordingly, the Board affords the January 2010 VA examination report less probative value than the Veteran's credible statements.

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his service.  Service connection is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for a low back disability, neck disability, hearing loss, and tinnitus, are reopened.

Service connection for tinnitus is granted.


REMAND

With respect to the reopened claims for service connection for a low back, neck, and bilateral hearing loss disabilities, as well as the claim for service connection for a bilateral knee disability, the Board finds that further development is required.

With regard to his claim for service connection for a low back disability, the Veteran has stated that he strained his back and incurred "wear and tear" during service, to include while moving heavy equipment around the airplanes on which he worked.  He has also stated that back problems he sustained in service have continued since service to the present.  At his January 2010 VA examination, the examiner diagnosed lumbar disc disease and lumbosacral degenerative joint disease, with past laminectomy in 2006, and lumbosacral radiculopathy to the left lower extremity.  The examiner opined that it was less likely than not that any of the Veteran's low back disabilities were the result of service.  The rationale was that the condition was not noted in service nor within 18 months of leaving service.

With regard to his claim for service connection for a neck/cervical spine disability, the Veteran has stated that during service, he would wake up and be unable to move his neck.  At the January 2010 VA examination, the diagnosis was cervical disc disease and degenerative joint disease.  The examiner stated that it was less likely than not that the Veteran's neck/cervical spine disability was incurred in service because the condition was not noted in service nor within 18 months of leaving service.

The Board finds that the opinions with respect to both the Veteran's low back and neck disabilities are inadequate to decide the claims.  The Veteran has stated that the symptoms of both disabilities have persisted since service, and the Board finds that opinions addressing the Veteran's competent reports of continuity of symptomatology are warranted.  Moreover, the examiner did not offer sufficient rationales for the findings that the Veteran's neck and back disabilities were less likely as not have had their onset during service as such were based solely on the absence of such conditions during service or within 18 months of separation.  

With regard to the Veteran's claim for service connection for a bilateral knee disability, the Veteran has not been provided a VA examination.  The Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the Veteran's claim for service connection for a bilateral knee disability requires a medical examination.  A review of the evidence shows that the Veteran states that he had pain in his knees while in service, underwent ACL surgery on his right knee the year after discharge from service, and continues to experience pain and numbness in his knees.  At his January 2017 Board hearing, the Veteran stated that a doctor told him that his knee problems may stem from nerve damage sustained after he underwent lower lumbar stenosis surgery.  Given this evidence, the Board finds that a medical examination is necessary.

In connection with his claim for service connection for bilateral hearing loss, the Veteran claims that his problems began in service as an airplane mechanic, and have continued since service.  The Veteran was provided with a VA audiological examination in January 2010.  The examination report noted both that the Veteran had hearing loss, but also that the Veteran had normal hearing.  Notably, a nexus opinion was offered only for tinnitus, and not for hearing loss.  At his January 2017 Board hearing, the Veteran testified as to his worsening hearing.  Accordingly, the Board finds that the examination of record is not adequate for adjudicatory purposes, and that a new examination is necessary.

Finally, on remand, any outstanding records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

      1. Contact the Veteran and request that he identify, 
submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal, to include 1997-1999 treatment records from the Saudi Arabian hospital referenced at page 11 of the Veteran's January 2017 Board hearing transcript.

2.  After completing the above development, afford the Veteran an appropriate orthopedic VA examination to evaluate the Veteran's claimed bilateral knee and spine disabilities.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished and reports of any testing should be associated with the examination report.

The examining physician should clearly identify each knee and/or spine disability (to include lower spine and upper/cervical spine) found on examination and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current knee and/or spine disability:

(i) had its onset during service, or is otherwise medically related to service; and/or,

(ii) whether any knee disability was caused or has been aggravated by any diagnosed back disability. 

The examiner should elicit a full history from the Veteran and consider the lay statements of record, to include the Veteran's competent statements regarding the continuity of his low back and neck/cervical spine symptomatology.  

3.  After completing the above development, afford the Veteran an appropriate VA audiological examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000 and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include any hazardous noise exposure during service.  The examiner must indicate the type of hearing loss the Veteran has and must address whether the Veteran's current hearing loss is the type of hearing loss which is compatible with inservice acoustic trauma as described by the Veteran.  

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as the Veteran's lay statements concerning the onset and continuity of any hearing symptomatology, accepted medical principles, and objective medical findings.

A clearly-stated rationale for any opinion offered should be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


